Title: Thomas Eston Randolph to Thomas Jefferson, 3 September 1809
From: Randolph, Thomas Eston
To: Jefferson, Thomas


          Dear Sir  Sunday 3d Sepr 1809
          I had depended on getting a Gig in Milton (which I have been in the habit of hiring) to take my Son to School. it is at present out—and very uncertain when it will return—If you can without any inconvenience accomodate me with the loan of yours—you will very much oblige me—I propose to set off on Tuesday and expect to return in a week—
          with very friendly regards I am Your most Obdt Thos Eston Randolph
        